Citation Nr: 1444500	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-32 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected type 2 diabetes mellitus.  

2. Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Esq.


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1964 to August 1967.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  In the Veteran's December 2011 VA Form 9, substantive appeal, he requested a hearing before the Board.  In a statement received in February 2014, he withdrew such request.  

The Veteran had also initiated appeals of denials of service connection for peripheral neuropathy of the bilateral upper and lower extremities and for coronary artery disease.  A September 2011 rating decision granted service connection for coronary artery disease, rated 30 percent, effective January 31, 2008, and rated 10 percent, effective May 8, 2010.  A September 2013 rating decision granted service connection for peripheral neuropathy of the bilateral upper extremities, rated 10 percent, effective January 31, 2008, and for peripheral neuropathy of the bilateral lower extremities, rated 10 percent, effective January 31, 2008.  Consequently, those matters are not before the Board.  


FINDINGS OF FACT

1. A skin disorder was not manifested in service and is not shown to be related to the Veteran's service, to include as due to herbicide exposure therein.  

2. Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for erectile dysfunction, secondary to service-connected type 2 diabetes mellitus, have been met.  



CONCLUSIONS OF LAW

1. Service connection for a skin disorder, claimed as secondary to herbicide exposure, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  

2. Service connection for erectile dysfunction is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in April and June 2008, VA notified the Veteran of the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates.  The claims on appeal were readjudicated by the RO in the September 2013 supplemental statement of the case.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Veteran was afforded VA examinations in July 2008, October 2008, and July 2010.  The RO did not arrange for a VA examination/opinion as to the claim of service connection for a skin disorder because such was not necessary.  Absent any competent (medical) evidence suggesting that the Veteran's skin disorder may be associated with his service, an examination to secure a medical nexus opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See 78 Fed. Reg. 54,763-54,766 (Sept. 6, 2013); 38 C.F.R. § 3.309(e).  The list of diseases afforded this presumption includes soft tissue sarcomas.  Note 1 to 38 C.F.R. § 3.309(e) defines soft tissue sarcoma as including the following:  dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, epithelioid leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, angiosarcoma (hemangiosarcoma and lymphangiosarcoma), proliferating (systemic) angioendotheliomatosis, malignant glomus tumor, malignant hemangiopericytoma, synovial sarcoma (malignant synovioma), malignant giant cell tumor of tendon sheath, malignant schwannoma, malignant mesenchymoma, malignant granular cell tumor, alveolar soft part sarcoma, epitheolioid sarcoma, clear cell sarcoma of tendons and aponeuroses, extraskeletal Ewing's sarcoma, congenital and infantile fibrosarcoma, and malignant ganglioneuroma.  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  

Service connection may be warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish secondary service connection for a disability there must be evidence of:  (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Erectile Dysfunction

The Veteran asserts that his erectile dysfunction is related to his service-connected type 2 diabetes mellitus.  May 2001, February 2004, and August 2004 private treatment records from Urology Associates of Mobile, P.A., show a diagnosis of erectile dysfunction.  

April 2009 and November 2011 medical opinions by Dr. S.H.S., a private urologist and the Veteran's treating physician since 1995, indicate that the Veteran's erectile dysfunction is related to his diabetes.  Furthermore, the October 2008 and July 2010 VA examiners' opinions indicate that his diabetes is a possible cause of, and risk factor for, the erectile dysfunction.    

While the Board is aware that the July 2010 VA examiner indicated that the Veteran's erectile dysfunction began prior to his diabetes and found that erectile dysfunction was less likely as not due to his diabetes, the examiner indicated that "it was more in keeping with other medical problems."  The Board notes that since that time, the Veteran has been awarded service connection for coronary artery disease.  Resolving any remaining doubt in the Veteran's favor, the Board finds that service connection is warranted for erectile dysfunction, secondary to service-connected type 2 diabetes mellitus.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Skin Disorder

The Veteran's STRs, including the July 1967 service separation examination report, are silent for any complaints, treatment, findings, or diagnosis related to skin lesions.  A July 1967 report of medical history shows that the Veteran indicated "no" to whether he ever had a tumor, growth, cyst, cancer, or boils. 

A December 1994 private treatment record from Pathology Laboratory Associates, P.A., (PLA) shows that skin lesions on the Veteran's upper mid-back was atrophic actinic keratosis, focally lichenoid; on his right lateral upper back was compound nevus, benign; on his right mid-back was lichenoid actinic keratosis, focally acantholytic; and on his left lateral back was pigmented seborrheic keratosis.  

An April 1997 private treatment record from Springhill Dermatology Clinic (SDC) shows that the Veteran had a cyst on his forehead and had premalignant actinic keratoses removed from his face, forearm, and right hand.  

A March 1999 private treatment record from PLA shows that skin lesions on the Veteran's right medial mid-back was actinic keratosis, of dimorphic hyperkeratotic-lichenoid patterns; on his right forearm was actinic keratosis, with re-epithelialized excoriation; and on his right upper arm was lichenoid actinic keratosis, focally eroded.  

A January 2000 private treatment record from Gulf Coast Dermatopathology shows that the Veteran had a keratoacanthomatous squamous cell carcinoma on his mid-upper back.

January and February 2000 private treatment records from SDC show that the Veteran had electrodesiccation and curettage of a lesion on his mid-upper back and cryoablation of premalignant actinic keratoses from his back and the left side of his face.  

November 2006 private treatment records from The Center for Dermatology, P.C., show that the Veteran had a cyst excised from his left back, a biopsy of a skin tag on his left axilla, and cryoablation of premalignant actinic keratoses on his face, back, and arms.  

A December 2006 private treatment record from Skin Pathology Associates, Inc., shows that the Veteran had a ruptured follicular infundibular cyst on his left back and a fibroepithelial polyp (acrochordon) on his left axilla.  

A May 2007 private treatment record from The Center for Dermatology, P.C., shows that the Veteran had premalignant actinic keratoses removed from his head, face, shoulder, and arms.  

On July 2008 VA examination, physical examination did not find any rashes, acne, papules, pustules, or deep or superficial cysts on his skin.  

On October 2008 VA examination, physical examination did not find any rashes, acne, or chloracne on his skin.  

On July 2010 VA examination, physical examination did not find any rashes, acne, chloracne, papules, pustules, or deep or superficial cysts on his skin.  

A January 2011 VA treatment record shows that physical examination found multiple lesions on the Veteran's hand, forearm, and deltoid.  

A June 2011 VA treatment record shows that the Veteran complained of skin lesions.  Physical examination found multiple light skin-colored to light brown, waxy, superficial lesions scattered over the head, trunk, and extremities.  There was no evidence of skin cancer.  The impression was seborrheic keratoses.  Five seborrheic keratoses were treated with liquid nitrogen.  

On July 2011 VA examination for Agent Orange registry, the Veteran reported that during his service in Vietnam he was in an area that had been sprayed by with Agent Orange, and that he consumed food or drink that could have been sprayed with Agent Orange.  Physical examination found multiple skin colored light brown, waxy superficial lesions scattered.  The diagnosis was seborrheic keratosis.  

On December 2011 VA examination, physical examination found warm and dry skin with good color and normal turgor without ecchymosis, jaundice, or breakdown.  There were no skin changes, rashes, acne, or chloracne (superficial or deep).  

A June 2012 VA treatment record shows that the Veteran complained of excoriated skin lesions scattered over his body that would not heal and sometimes became infected.  The impression was seborrheic keratosis and mild impetigo.  

VA treatment records show that in March 2013, physical examination of the Veteran's skin was normal; in May 2012, physical examination found hyperpigmentary changes of the skin; and in August 2010, chronic tinea of both feet was diagnosed. 

It is not in dispute that the Veteran has skin disorders, as VA treatment records and the July 2011 VA examination report show that the Veteran had skin lesions diagnosed as seborrheic keratosis, mild impetigo, hyperpigmentary changes of the skin, and chronic tinea of both feet.  

The Veteran asserts that while he was serving in the Republic of Vietnam, and since that time, he has had skin problems including rashes, blisters, and lesions on his face, neck, back, arms, and feet.  The Veteran is competent to report observable skin symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  His STRs, including the July 1967 service separation examination report, are silent for any complaints, treatment, findings, or diagnosis of a skin disorder.  On the July 1967 report of medical history, the Veteran indicated "no" to whether he ever had a tumor, growth, cyst, cancer, or boils.  Significantly, the initial postservice diagnosis of a skin disorder in the record was not until December 1994, more than 27 years after discharge from active service.  

The Board finds that the contemporaneous evidence of record, specifically his service separation examination wherein he denied skin growths, contradicts his current reports that he had skin problems in service; consequently, the Board finds that his testimony is not credible.  The Board is not making a finding that this lack of credibility is due to any negative motive on the Veteran's part; it may simply constitute misrecollections due to the passage of long periods of time.  

Accordingly, the Board finds that service connection for seborrheic keratosis, mild impetigo, hyperpigmentary changes of the skin, or chronic tinea of both feet on the basis that such skin disorders became manifest in service and have persisted since is not warranted.  

As the evidence of record does not show that the Veteran has, or has had, a malignant tumor, the chronic disease presumption of 38 U.S.C.A. § 1112 does not apply.  

The Veteran alternatively asserts that his current skin disorder is causally related to his exposure to Agent Orange in service.  Although there is evidence that the Veteran served in Vietnam and thus is presumed to have been exposed to herbicides, his specific type of skin disorder is not listed among the diseases enumerated under 38 C.F.R. § 3.309(e).  Notably, his treatment records reflect diagnoses of seborrheic keratosis, mild impetigo, hyperpigmentary changes of the skin, and chronic tinea, which are not listed among the entities identified above.  Consequently, the herbicide exposure presumptive provisions of 38 U.S.C.A. § 1116 do not apply as to the claimed disability.  

The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a Veteran may not meet the requirements for service connection on a presumptive basis does not, in and of itself, preclude the establishment of service connection, as entitlement may alternatively be established on a nonpresumptive direct-incurrence basis.  

The only evidence of record that directly addresses the relationship between the Veteran's current skin disorder and his service is the Veteran's own statements relating his seborrheic keratosis, mild impetigo, hyperpigmentary changes of the skin, and chronic tinea of both feet to his service, to include his exposure to Agent Orange therein, are not competent evidence, as he is a layperson and lacks the training to opine regarding medical causation; whether a disease /condition is related to Agent Orange exposure is a medical question, and is not capable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's seborrheic keratosis, mild impetigo, hyperpigmentary changes of the skin, and chronic tinea of both feet are related to his service/exposure to Agent Orange therein, and therefore against his claim.  Accordingly, the appeal in this matter must be denied.  



ORDER

Service connection for erectile dysfunction is granted.  

The appeal seeking service connection for a skin disorder, to include as due to exposure to herbicide, is denied.  




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


